ORDER

PER CURIAM.
T.H., a juvenile, appeals from the judgment of the Juvenile Division of the Circuit Court of the City of St. Louis, Family Court (juvenile court) placing him in the custody of the Division of Youth Services until his seventeenth birthday. We have reviewed the briefs of the parties and the record on appeal, and we Conclude that the juvenile court’s decision was not an abuse of discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b) (2014).